

116 HR 4221 IH: Teacher Health and Wellness Act
U.S. House of Representatives
2019-08-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4221IN THE HOUSE OF REPRESENTATIVESAugust 30, 2019Mr. Ryan (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Director of the National Institutes of Health to carry out a study to add to the
			 scientific knowledge on reducing teacher stress and increasing teacher
			 retention and well-being, and for other purposes.
	
 1.Short titleThis Act may be cited as the Teacher Health and Wellness Act. 2.FindingsCongress finds the following:
 (1)High levels of stress are adversely affecting teachers’ health. Teachers with high levels of stress are less effective in raising student achievement than their healthier peers.
 (2)Elementary school teachers who have greater stress and show more symptoms of depression create classroom environments that are less conducive to learning.
 (3)Stress is contributing to the high turnover rate among teachers, which causes instability for students and communities. This leads to higher costs for school districts to train new teachers and hinders students’ academic success.
 (4)School organization, low job autonomy, and a lack of ability to access teacher leadership opportunities are main sources of teacher stress. If teachers are unable to manage their stress levels, this leads to lower level teacher instruction, which then impacts student well-being.
 (5)High teacher turnover brings down students’ math and language arts scores. (6)According to a 2014 Gallup survey, 46 percent of teachers experience high daily stress during the school year. This percentage is tied for the highest rate of high daily stress among occupations and is a significant increase from teacher stress levels in 1985.
			3.Study on reducing teacher stress and increasing teacher retention and well-being
 (a)In generalThe Director of the National Institutes of Health shall carry out a five-year study on reducing teacher stress and increasing teacher retention and well-being by implementing and analyzing the results of any of the following programs:
 (1)Workplace wellness programs that are designed to improve teacher health, attendance, and engagement.
 (2)Social emotional learning programs that help teachers improve student engagement in the classroom. (3)Teacher stress management programs that improve teacher performance.
 (4)Mentoring and induction programs during the school year and teacher pre-service programs that improve teacher well-being.
 (5)Organizational interventions, such as principal training programs, that reduce stress through supervisor/peer support and increased opportunities for teachers to participate in professional learning communities, teacher leadership positions, and decision making regarding school interventions and management.
 (6)Teacher residency programs that provide mental health and psychological support. (7)Complementary health approaches, such as mindfulness meditation, that improve teacher performance.
 (8)School reorganization that creates the conditions to facilitate the transmission and sharing of knowledge among teachers.
 (9)Other innovative evidence-based approaches that reduce stress and increase well-being in the teaching profession, which may include increased compensation.
				(b)Report
 (1)In generalNot later than one year after the end of the study carried out under subsection (a), the Director shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report including—
 (A)the results of the study carried out under subsection (a); and (B)recommendations for—
 (i)decreasing teacher stress and increasing teacher retention and well-being; and (ii)lowering stress-related health care costs for teachers.
 (2)AvailabilityThe Director shall make publicly available the report submitted under paragraph (1). (c)DefinitionsIn this section:
 (1)Complementary health approachThe term complementary health approach includes integrative health care, adjunctive health care, and functional medicine. (2)DirectorThe term Director means the Director of the National Institutes of Health.
 (d)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
			